DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on6/22/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayrani et al US Patent  Application Publication 2013/0314288 in view of  Hu et al US Patent Application Publication 2013/0307742.
Tayrani et al discloses in figures 2 and 3 , an apparatus comprising radiating element  240 (i.e.  a radio-frequency (RF) apparatus) ; and a balun 210 (i.e. a multi-band matching balun)  coupled to the radiating element , and a differential  input matching  circuit (i.e.  at most three reactive elements). The differential  input matching circuit comprises  at one inductor  with one parallel capacitor and one shunt capacitor (fixed lumped elements)(per claims 4, 10,  13 and 20) .  (paragraph [0003])   The method steps of the above apparatus are inherent (per claim 15) 
 With regards to claims 2 and 3,  the  radiating element  comprises receive  or/and transmit circuitry (paragraph [0030]) 
  With regards to claim 5, the at most three reactive elements of the differential  input matching circuit  comprise at least one capacitor or at least one inductor.
With regard to claims 6, 7, 11, 12, 16 and 17, resonators  comprising LC circuits  present  an impedance which is frequency dependent  and  may  be viewed as frequency dependent  inductive or  capacitive loads.  Therefore,  the inductors/capacitors  of the TEFDR inherently have an inductance /capacitance  the varies a function of  frequency. 
 Thus, Tayrani et al is shown to teach all the limitation of the claim with the exception of the balun comprising  at least one three-element frequency-dependent resonator (TEFDR) .  
 Hu et al discloses figure 2 and 4,  a balanced  antenna 37 comprising a wideband multiband matching balun comprising  at least three element  frequency dependent resonators (examiner considers the two T network or the two PI networks as the TEFDRs) (paragraphs [0118-0123])
It would have been obvious to one  of ordinary skill in the art  to replace the generic balun of  Tayrani et al with the wideband balun   of Hu et al .   
The motivation for this modification would have been the substitution of equivalent balun.  
Allowable Subject Matter
Claims 8, 9 and 14  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 7, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843